        Case 3:17-cv-02073-VLB Document 43 Filed 11/13/18 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

__________________________________
                                   )
PROTECT OUR DEFENDERS and          )
CONNECTICUT VETERANS LEGAL         )
CENTER,                            )         No. 3:17-cv-02073 (VLB)
                                   )
                Plaintiffs,        )
                                   )
     v.                            )         November 13, 2018
                                   )
DEPARTMENT OF DEFENSE,             )
DEPARTMENT OF HOMELAND             )
SECURITY,                          )
                                   )
                Defendants.        )
__________________________________ )



         MOTION TO WITHDRAW LAW STUDENT INTERN APPEARANCE

      The undersigned counsel hereby moves to withdraw the appearance of law

student intern Giovanni Sanchez for the plaintiffs in the above-captioned matter.

In support of this motion, the undersigned respectfully represents the following:

   1. The plaintiffs are currently represented by Michael J. Wishnie, Jerome N.

      Frank Legal Services Organization, Yale Law School. The Jerome N. Frank

      Legal Services Organization has represented the plaintiffs throughout this

      litigation and Mr. Wishnie is the attorney of record.

   2. Giovanni Sanchez appeared in this case as a law student intern in the

      Veterans Legal Services Clinic at Yale Law School.

   3. Giovanni Sanchez is no longer enrolled in the Veterans Legal Services

      Clinic.



                                         1
          Case 3:17-cv-02073-VLB Document 43 Filed 11/13/18 Page 2 of 3



      WHEREFORE, the undersigned respectfully moves this Court to grant the

motion to withdraw Mr. Sanchez’s appearance as a law student intern from this

matter.

                                     /s/ Michael J. Wishnie
                                     Michael J. Wishnie, ct27221
                                     Supervising Attorney
                                     Jerome N. Frank Legal Services
                                     Organization
                                     Veterans Legal Services Clinic
                                     P.O. Box 209090
                                     New Haven, CT 06520-9090
                                     (203) 432-4800




                                       2
        Case 3:17-cv-02073-VLB Document 43 Filed 11/13/18 Page 3 of 3



                                   CERTIFICATION

      I hereby certify that on November 13, 2018, a copy of the foregoing MOTION

TO WITHDRAW LAW STUDENT INTERN APPEARANCE was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing as indicated

on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF System.

                                        /s/ Michael J. Wishnie
                                        Michael J. Wishnie, ct27221
                                        Supervising Attorney
                                        Jerome N. Frank Legal Services
                                        Organization
                                        Veterans Legal Services Clinic
                                        P.O. Box 209090
                                        New Haven, CT 06520-9090
                                        (203) 432-4800




                                           3
